NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0299n.06

                                            No. 10-5541
                                                                                         FILED
                           UNITED STATES COURT OF APPEALS                            May 05, 2011
                                FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk


JAMES C. DAVIS,                                           )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellant,                               )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE
v.                                                        )        WESTERN DISTRICT OF
                                                          )        KENTUCKY
BRIAN McKINNEY; CITY OF MADISONVILLE,                     )
KENTUCKY                                                  )
                                                          )                           OPINION
       Defendants-Appellees.                              )




BEFORE:        McKEAGUE and WHITE, Circuit Judges; ZOUHARY, District Judge.*

       PER CURIAM. Plaintiff James C. Davis appeals the district court’s award of summary

judgment in favor of the Defendants on his federal and state-law claims for malicious prosecution.

This action arises out of an investigation of a rental property that was in a dangerous and unsanitary

condition. Following the investigation, a Kentucky grand jury indicted Davis for the felony of

wanton endangerment. It appears that Davis’s son actually owns the property, and Davis maintains

that he had no role in the ownership or management of the property. Eventually, the prosecution

dismissed the charges without prejudice, and Davis brought these claims in federal court.

       To prevail on a claim of malicious prosecution, under both federal and state law, a plaintiff

must establish the lack of probable cause. Under federal law, the issuance of an indictment by a

       *
         The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio,
sitting by designation.
No. 10-5541
Davis v. McKinney

grand jury conclusively determines the existence of probable cause. Barnes v. Wright, 449 F.3d 709,

716 (6th Cir. 2006); cf. Cook v. McPherson, 273 F. App’x 421, 424 (6th Cir. 2008) (noting that an

exception to this rule exists where a plaintiff is able to show that defendant police officers knowingly

presented false testimony to the grand jury). Similarly, under Kentucky law, a grand-jury indictment

creates a rebuttable presumption that probable cause existed. See Davidson v. Castner-Knott Dry

Goods Co. Inc., 202 S.W.3d 597, 607 (Ky. Ct. App. 2006) (citing Conder v. Morrison, 121 S.W.2d
930, 931 (Ky. 1938)).

       In this case, the district court found that Davis had not proffered any evidence—such as

evidence that false testimony was presented to the grand jury—that would tend to overcome the

presumption created by the indictment. We have conducted de novo review of the record and we

agree with the district court’s conclusion. This conclusion should come as little surprise because

Davis’s counsel at the district court conducted little to no discovery. Indeed, Davis has not obtained

the grand-jury transcript, and we have no way of knowing the reasons the grand jury indicted Davis.

Further, it is undisputed that Davis responded to a call that police officers were at the property, and

that Davis accompanied the officers as they investigated the condition of the property. Having

considered all of the arguments proffered by Davis in his brief, and at oral argument, we find that

any further analysis would be unnecessarily duplicative of the analysis found in the district court’s

opinion. Accordingly, we AFFIRM the district court’s determination that Davis failed to establish

a lack of probable cause.




                                                 -2-